DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because lead lines are not legible or missing in figures 1-5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “finger pneumatic muscle component” and “a stopper” in claims 1 and 13; “wrist pneumatic muscle components” in claims 4 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure of “finger pneumatic muscle component” and “wrist pneumatic muscle components”, as described in paragraphs [0076]-[0078] of the specification, includes at least a flexible tube, first and second plugs , a gas channel  and a woven mesh located on an outside of the flexible tube
The corresponding structure of “a stopper”, as described in paragraphs [0048]-[0050] of the specification, includes at least a limit line 17 that is a thin thread made of a metal or a tensile fiber and a plurality of knots 18 are formed by the limit line and each finger sleeve
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-12, 14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 14, the limitation “the stopper comprises a limit line configured to stop each of the at least one finger pneumatic muscle component from extending in its axial directions” is unclear and appears to be incorrect since the specification in paragraph [0041] teaches that “the stopper can stop a side of the finger pneumatic muscle component 12 facing a finger sleeve from extending axially, so that while the finger pneumatic muscle component 12 is being inflated, the side thereof facing the finger sleeve cannot extend axially”, thus is recommended to be replaced with -- the stopper comprises a limit line configured to stop a side of each of the at least one finger pneumatic muscle component facing each finger sleeve from extending in its while each of the at least one finger pneumatic muscle component is being inflated –
Regarding claims 4 and 16, “a second control circuit” is unclear since there is no “first control circuit” recited earlier yet. 
Regarding claim 11, “each pneumatic muscle component” (line 3, p. 19) is unclear as to whether it is the same or different from “at least one finger pneumatic muscle component” recited earlier in the claim 1; “each finger pneumatic muscle component” (line 6, p. 19) is unclear as to whether it is the same or different from “at least one finger pneumatic muscle component” recited earlier in the claim 1
Regarding claim 12, “each pneumatic muscle component” (line 9, p. 19) is unclear as to whether it is the same or different from “at least one finger pneumatic muscle component” recited earlier in the claim 1 or whether it is the same or different from “a plurality of wrist pneumatic muscle component” recited earlier in the claim 4  ; “each wrist pneumatic muscle component” (line 12, p. 19) is unclear as to whether it is the same or different from “a plurality of wrist pneumatic muscle component” recited earlier in the claim 4  
Regarding claim 18, “a finger pneumatic muscle component” (lines 23 and 26, p. 20) is unclear as to whether it is the same or different from “at least one finger pneumatic muscle component” recited earlier in the claim 13.
Regarding claim 19, “a finger pneumatic muscle component” (line 32, p. 20 and line 3, p. 21) is unclear as to whether it is the same or different from “at least one finger pneumatic muscle component” recited earlier in the claim 13; “wherein in the operation of controlling the action of the hand rehabilitation component” appears to be incorrect wrist rehabilitation component --; “a first wrist pneumatic muscle component” (lines 6, 10, 14 and 18, p. 21)  is unclear as to whether it is the same or different from “a first wrist pneumatic muscle component” already recited earlier in claim 17; “a second wrist pneumatic muscle component” (lines 6, 10, 15 and 19, p. 21)  is unclear as to whether it is the same or different from “a second wrist pneumatic muscle component” already recited earlier in claim 17; “a third wrist pneumatic muscle component” (lines 7, 11, 16 and 20, p. 21)  is unclear as to whether it is the same or different from “a third wrist pneumatic muscle component” already recited earlier in claim 17; “a fourth wrist pneumatic muscle component” (lines 7, 11, 14 and 18, p. 21)  is unclear as to whether it is the same or different from “a fourth wrist pneumatic muscle component” already recited earlier in claim 17; “a first plane” (lines 7 and 11, p. 21)  is unclear as to whether it is the same or different from “a first plane” already recited earlier in claim 17; “a second plane” (lines 16 and 20, p. 21)  is unclear as to whether it is the same or different from “a second plane” already recited earlier in claim 17;  “a third plane” (lines 8 and 12, p. 21)  is unclear as to whether it is the same or different from “a third plane” already recited earlier in claim 17; and “a fourth plane” (lines 15 and 19, p. 21)  is unclear as to whether it is the same or different from “a fourth plane” already recited earlier in claim 17. 
The remaining claims are also rejected based on dependency upon a rejected claim.


Allowable Subject Matter
Claims 1 and 13 (being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as discussed above) and its corresponding dependent claims 3 and 15 are allowed.
Claims 2, 4-12, 14 and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record Heaton et al. (US 2013/0072836) discloses a rehabilitation training device (see abstract), comprising a hand rehabilitation device (fig. 1), wherein the hand rehabilitation device comprises a hand rehabilitation component comprising: a glove 1 (fig. 1); a hand muscle group 4 comprising at least one finger muscle component comprising a liquid compartment, wherein a back of each finger sleeve in the glove is installed with at least one of the at least one finger muscle component (fig. 2), but fails to teach or render obvious at least one finger pneumatic muscle component” (as  interpreted under 35 U.S.C. 112(f) to include at least a flexible tube, first and second plugs , a gas channel  and a woven mesh located on an outside of the flexible tube) and a stopper (as  interpreted under 35 U.S.C. 112(f) to include at least a limit line 17 that is a thin thread made of a metal or a tensile fiber and a plurality of knots 18 are formed by the limit line and each finger sleeve) which is connected with each finger sleeve and a side of each of the at least one finger pneumatic muscle component facing a corresponding finger sleeve.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sherbourne ‘740 discloses an inflatable device for extending the fingers and wrist of the hand. Yeow et al. ‘614 teach a system for limb rehabilitation having a pneumatic actuator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/QUANG D THANH/Primary Examiner, Art Unit 3785